Citation Nr: 1431410	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-47 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

 
Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression with mental breakdown and, if so, whether service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen a claim of service connection for depression mental breakdown and an October 2010 rating decision, which denied service connection for post-traumatic stress disorder (PTSD).
 
The Board notes that the RO initially separated the Veteran's claims as one for service connection for PTSD and one to reopen for "depression mental breakdown".  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue as indicated on the title page.

In June 2013, the Veteran testified at a video conference hearing before the undersigned; a transcript of that hearing has been associated with the Veteran's Virtual VA file.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied service connection for depression with mental breakdown; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the April 1993 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for depression with mental breakdown.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision denying entitlement to service connection for depression with mental breakdown is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The additional evidence received since the April 1993 rating decision is new and material, and the claim for service connection for depression with mental breakdown is reopened.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159(2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. (The petition to reopen is granted and discussion of the VCAA's application to this portion of the claim is not necessary). 

II. Petition to reopen for new and material evidence

In April 1993, the RO denied entitlement to service connection for depression with mental breakdown.  The Veteran did not file a notice of disagreement or submit additional evidence following the decision.  The decision is final.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is defined as existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The provisions of 38 C.F.R. § 3.156(a)  create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the last final prior adjudication by the RO is limited to service treatment records, VA treatment records dated from August 1987 to January 1993, a February 1993 VA examination report, and December 1983 correspondence from Dr. L.H.R., as well as statements in support of the claim.  

Service treatment records include a December 1970 induction report of examination and accompanying report of history, which are negative for any complaints, treatment, or diagnoses of a psychiatric disorder.  On a report of medical history at the time of separation, the Veteran indicated that he has had or currently has frequent trouble sleeping and nervous trouble of any sort.  

Based upon the above evidence, the RO denied the claim in April 1993, finding that the service treatment records were completely negative for any mental complaints, treatment for depression, or that the Veteran suffered a mental breakdown while he was on active duty.  The RO also found that the records failed to show treatment for a nervous condition, or a mental breakdown within a short period of the Veteran's separation from military service.  

Relevant evidence received since the April 1993 denial includes statements and testimony from the Veteran alleging that he was sexually abused by military personnel while he was stationed in Germany.  He indicated that he requested to be transferred, but was placed on bomb retrieval duties instead.  In a March 2013 psychological evaluation report, the Veteran claimed that while performing bomb disposal duties, he was in constant fear of his life.  Dr. G.A.R. noted that the Veteran had been incarcerated for inappropriate behavior with children, which was consistent with being sexually abused.  Dr. G.A.R. summarized that the Veteran had signs from his behavior and emotional behavior that were consistent with being sexually assaulted and abused.  He was placed on bomb recovery and disposal duties with no training for this military occupational specialty.  Dr. G.A.R. noted that the Veteran's experiences in the military have caused him to have PTSD.  Dr. G.A.R. also diagnosed the Veteran with major depression, anxiety NOS, generalized anxiety disorder, and intermittent panic attacks.  Also, in a September 2010 examination report, the examiner determined that the Veteran had PTSD that was at least as likely as not related to the Veteran's fear of in-service hostile military or terrorist activity, such as constant mortar attacks.  The September 2010 and March 2013 opinions are "new," as they were not of record at the time of the last final denial and are also "material" because they suggest a nexus between the Veteran's PTSD and his claimed military sexual trauma and his other military experiences.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence. Accordingly, the claim of service connection for depression with mental breakdown is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
.

ORDER

New and material evidence having been received, the claim for entitlement to service connection for depression with mental breakdown is reopened; to this limited extent, the appeal is granted.


REMAND

For the reasons expressed below, the Board finds that the claim of entitlement to service connection an acquired psychiatric disability, including PTSD must be remanded for further development.

As previously mentioned, in September 2010, the VA examiner determined that the Veteran had PTSD that was at least as likely as not related to the Veteran's fear of in-service hostile military or terrorist activity, such as constant mortar attacks. During the examination, the Veteran provided a history of seeing a lot of dead Vietcong while he was in Vietnam and that he came under repeated mortar attacks; however, the Veteran's service personnel records show that the Veteran did not serve in Vietnam and did not participate in any combat.  Therefore, the opinion is of limited probative value because it is premised on an inadequate rationale and an inaccurate report of the history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

During his June 2013 videos conference hearing and on March 2013 psychological evaluation report, the Veteran claimed that he was repeatedly sexually abused while serving with the 663 Ordnance Company shortly after he arrived in Germany.  During the hearing, he stated that his initial duties consisted of being a clerk-typist in which he worked with a principal of school-aged kids on base.  He claimed that he was ordered to go off base with the Principal and his Captain and perform sexual activities.  He reported that he was told that he would be given an Article 15 if he didn't go with them.  He testified that he requested to be transferred, but as a result, the Captain placed him on bomb patrol instead, for which he lacked training.  During the March 2013 psychological evaluation, the Veteran reported that when he was on the bomb disposal unit, he was constant fear of his life.  

In the March 2013 psychological evaluation report, the September 2010 VA examination report, as well as other evidence of record, the Veteran reported that he was abused physically and sexually by his mother.  In the March 2013 psychological evaluation report, Dr. G.A.R. noted that the Veteran had been incarcerated for inappropriate behavior with children, which was consistent with being sexually abused.  Dr. G.A.R. summarized that the Veteran had signs from his behavior and emotional behavior that were consistent with being sexually assaulted and abused.  He was assigned bomb recovery and disposal duties with no training.  Dr. G.A.R. noted that the Veteran's experiences in the military have caused him to have PTSD.  Dr. G.A.R. also diagnosed the Veteran with major depression, anxiety NOS, generalized anxiety disorder, and intermittent panic attacks.  

The Veteran's service treatment records including a December 1970 induction report of examination and accompanying report of history were negative for any complaints, treatment, or diagnoses of a psychiatric disorder.  On a report of medical history at the time of separation, the Veteran indicated that he had or currently had depression or excessive worry and nervous trouble of any sort.  Significantly, on the separation examination report, the service examiner did not check either box to indicate whether the Veteran was psychiatrically normal or abnormal.  It is therefore impossible for the Board to factually determine the Veteran's actual psychiatric condition at the time of his separation from active duty solely on review of his service medical records as the Board can only consider independent medical evidence and is enjoined from providing its own medical judgment or opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  His service personnel and treatment records do not otherwise present evidence corroborating his stressor account.  His service personnel records also do not indicate any noticeable or marked decline in his performance or a reassignment of duties while he was stationed in Germany form July 1971 to February 1973.   

It is possible that there are available reports concerning the alleged assailant that would corroborate the claimed stressor.  It appears that the name of the principal and Captain and the dates of the alleged sexual assaults and reassignment of duties might be needed.  This and any other necessary information should be requested from the Veteran. 

The provisions of 38 C.F.R. § 3.304(f)(4) indicate that VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of evidence.  The Veteran has not been furnished the required notice, so this must be done. 

A review of the record reflects that in February 1984, the Veteran was found guilty of a crime, but mentally ill and served time between 1983 and 1987 during which he received psychiatric treatment.  However, no attempt has been made to obtain such treatment records form the State of Illinois Department of Corrections and Department of Mental Health, or any other appropriate facility.  

The only VA treatment records in the claims file are from the Oklahoma City VA Medical Center and are dated from 2004 to 2010.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.

Thus, it appears that there are additional VA treatment records that have not yet been obtained. VA has a duty to obtain any additional relevant records. 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The provisions of 38 C.F.R. § 3.304(f)(4) also indicate that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  After any additional evidence is obtained, a new VA psychiatric examination should be conducted based on review of the additional evidence.  Additionally, the VA examiner's review of the Veteran's service treatment records - particularly his separation examination report - may resolve the ambiguous findings regarding his psychiatric state at the time of his separation from active duty and thus provide a factual basis to allow direct service connection for an acquired chronic psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice advising him that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of a personal assault stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

2.  Request that the Veteran provide the full names of the Principal and Captain, the dates of the alleged sexual assaults, the dates he was reassigned to bomb retrieval duties, and any other information might corroborate his assertion that the Principal and Captain sexually assaulted him.  Thereafter, attempt to corroborate his allegations.


3.  After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received. The Board is particularly interested in VA treatment records dated prior to 2004 and from 2010; treatment records from the State of Illinois Department of corrections and Department of Mental Health (or other appropriately identified facility) dated from 1983 to 2000, and private treatment records referred in his June 2013 video conference hearing.  All such available documents should be associated with the claims file.

If any requested records cannot be obtained, the Veteran must be so informed and also told of the efforts to obtain the records and any additional actions that will be taken with regard to her claim. 

4.  The AOJ should schedule a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the true diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner. In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed psychiatric disorder as shown by the evidence of record, and in so doing, the examiner should attempt to reconcile the multiple psychiatric diagnoses and/or assessments of record based on his/her review of all of the evidence of record, particularly with respect to prior diagnoses of PTSD.  Further, the examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged military sexual assault could possibly indicate the occurrence of one or more of the alleged in-service stressors.  (The examiner should also consider that the Veteran has also reported a history of being sexually, physically, and emotionally abused by his mother.)

If a psychiatric disability other than PTSD is diagnosed at any point during the appeal period, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examiner should consider the Veteran's current Axis I diagnoses and the ambiguous findings regarding the Veteran's psychiatric state at the time of his service separation examination, in which no clinical determination was presented as to whether the Veteran was psychiatrically normal or abnormal despite his admission to having frequent trouble sleeping and nervous trouble of any sort.

A complete rationale for all opinions expressed must be provided

5.  The AOJ should review the examination report to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any claim on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


